Citation Nr: 0935633	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  01-06 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of an eye 
injury, with vision loss.

2. Entitlement to service connection for residuals of a 
broken nose.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the above claims.  The Board denied 
both claims in a June 2005 decision which the Veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In an order dated June 12, 2006, 
the CAVC vacated the Board's decision and remanded the claim 
pursuant to the terms of a Joint Motion for Remand.  

In February 2007, the Board remanded this claim for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issue of service connection for residuals of an eye 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO.


FINDING OF FACT

A nasal disorder did not have its onset during active service 
or result from disease or injury in service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a broken nose have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, VA's duties have been fulfilled to the extent 
possible. V A satisfied the duty to notify by means of 
letters to the Veteran from the RO dated in March 2001 and 
April 2007.  The Veteran was told of what was required to 
substantiate his claim and of his and VA's respective duties.  
The Veteran's claim was initially adjudicated by the RO in 
May 2001.  The March 2001 notice letter was provided to the 
Veteran prior to initial adjudication of his claim, thus 
there is no defect with respect to the timing of the notice.  

With respect to the Dingess requirements, in April 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements.  The 
claim was most recently readjudicated in a May 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).  
The Veteran's service treatment records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In the matter at hand, a medical examination/opinion 
is not required because, as discussed in more detail below, 
the Board finds the Veteran's statement that he suffered and 
injury to his nose during service not to be credible.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the Veteran's claim on the merits.


Service connection for residuals of a broken nose

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

The Veteran's service treatment records are negative for any 
reports, treatment or diagnoses of a nose injury.  A report 
of medical examination dated in July 1955 and conducted at 
the time of the Veteran's release from active duty, shows 
that upon clinical evaluation his sinuses and nose were 
normal.  On the associated report of medical history, also 
dated in July 1955, the Veteran indicated he had experienced 
ear, nose or throat trouble, however, neither he nor the 
examining physician elaborated further.  

Subsequent to service, a notation in October 1998 shows that 
the Veteran reported that while working in a rock quarry in 
1954 he was thrown against a wall, knocking three teeth out 
on the right side.

A letter from the Veteran dated in July 2000 shows that he 
asserted blowing up rocks in a quarry in which he had been 
working during service, and being hit by a rock, breaking his 
nose and teeth (which had to be removed).  

In a June 2001 statement, the Veteran stated, "As for my 
nose fracture, this occurred in the rock quarry as a result 
of a fall from a vehicle prior to detonation of 
demolitions."  

In October 2003, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
that while working in the rock quarry, he went off the truck, 
and "when they tell you they're fixing to blow, we went back 
to the truck, and that's when I fell."  He stated that he 
hit his nose and that it was bleeding tremendously.  He went 
for treatment immediately and there was a lot of blood.  He 
also indicated that his teeth were loosened as a result of 
this injury.  

In a statement received in February 2005, the Veteran 
reported that while working in the rock quarry during service 
while waiting for his load, explosions caused rocks to fall 
near him.  He stated that he ran and hit his head, broke his 
nose, and loosened his teeth.  

VA outpatient treatment records dated from 1998 to 2009 show 
treatment for allergic rhinitis, slight nasal deviation, and 
rhinitis and nasopharyngitis with anatomic obstruction.  None 
of the evidence relates the Veteran's current disability to 
service.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
residuals of a broken nose.

As noted above, the Veteran's service treatment records are 
silent as to any nose injury or disability.  While the 
Veteran gave a history of "ear, nose or throat trouble" on 
separation examination in July 1955, the Board finds it to be 
significant that he is service connected for hearing loss and 
tinnitus, he did not specifically describe any injury to the 
nose or nasal symptoms, and clinical evaluation of the nose 
and sinuses was normal.  The first post-service medical 
evidence of a nose disorder (allergic rhinitis) is dated in 
2004, over 30 years following the Veteran's separation from 
service.  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the Board finds any 
contention about continuity of symptomatology since service 
and the in-service injury not to be credible.  The Veteran 
has offered at least four differing accounts as to how the 
injury occurred.  Subsequent to service, a notation in 
October 1998 shows that the Veteran reported that while 
working in a rock quarry in 1954 he was thrown against a 
wall, knocking three teeth out on the right side.  However, 
in conjunction with his current claim he has stated that his 
nose and teeth were injured at the same time but does not 
mention being thrown against a wall.  Instead, he has 
reported that he was hit by a rock, breaking his nose and 
teeth; that he fell from a vehicle prior to detonation of 
demolitions; that demolitions were going to blow and he fell 
when he was returning to his truck; and that explosions 
caused rocks to fall near him and that he ran and hit his 
head, broke his nose, and loosened his teeth.  

In light of the contradicting statements regarding the in-
service injury, the Board finds that the Veteran is not 
credible in regards to any injury or symptoms in service or 
continuing thereafter.  And the Veteran's July 1955 
separation examination report which found his nose and 
sinuses to be clinically normal is found to carry great 
weight.  The record first contains evidence of nasal 
complaints over 30 years after service, and there is no 
competent and credible evidence relating this disability to 
active service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for residuals of a broken nose. See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for residuals of a broken 
nose is denied.


REMAND

Service treatment records show that the Veteran was treated 
in September 1953 for purulent conjunctivitis.  He also 
stated that while working in a quarry there was dust, cement, 
and sand in the air.  He indicated that he lost his eyesight 
in Japan in 1954 and was required to wear eye patches for one 
week.  He reported that his vision came back, but not the 
same, and that to this day he had continued irritation of 
both eyes.  VA outpatient treatment records dated from 1998 
to 2009 show treatment for refractive error, dry eyes, 
meibomian gland dysfunction, pterygium, blepharitis, and 
early cataracts.  On remand, the Veteran should be afforded a 
VA examination of his eyes so that an appropriate opinion can 
be obtained, as set forth below.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA eye 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should describe all eye 
disorders found to be present (i.e., 
refractive error, dry eyes, meibomian 
gland dysfunction, pterygium, blepharitis, 
early cataracts, etc.)

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed eye disorder had 
its onset during active service or is 
related to any in-service disease, event, 
or injury.  In providing this opinion, the 
examiner should acknowledge the treatment 
for purulent conjunctivitis in September 
1953; the Veteran's history of having eye 
trouble in 1954; the fact that the Veteran 
worked in a quarry during service where 
there was dust, cement, and sand in the 
air; and the Veteran's complaints of 
continuity of eye symptomatology since 
service.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusion(s).

2.  Thereafter, readjudicate the  claim on 
appeal. If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


